            Case 1:19-cv-02396-ELH Document 8 Filed 09/03/19 Page 1 of 1



                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MARYLAND

MITSUKO MAEDA                              )
                                           )
                     Petitioner            )
                                           )
       v.                                  )      Case No. 19-cv-02396 ELH
                                           )
TOMMY KWOKWING WONG                        )
                                           )
                     Respondent            )
                                           )

                                  ENTRY OF APPEARANCE

Dear Clerk,

       Would you please enter the appearance of the undersigned on behalf of the Respondent,

Tommy Kwokwing Wong.

       Thank you.



                                                  John J. Condliffe
                                                  ______________________________
                                                  John J. Condliffe, Esq.
                                                  Levin & Gann, P.A.
                                                  502 Washington Avenue, 8th Floor
                                                  Towson, MD 21204
                                                  410-321-0600
                                                  jcondliffe@levingann.com
                                                  Federal Bar No. 09010
